FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


RUKHSANA CHAUDHRY;                    No. 11-55820
MOHAMMAD AFZAL CHAUDHRY;
USMA CHAUDHRY; MOHAMMAD                  D.C. No.
UMAR CHAUDHRY; ESTATE OF              2:09-cv-01592-
MOHAMMAD USMAN CHAUDHRY;                 RGK-RZ
ISLAMIC SHURA COUNCIL OF
SOUTHERN CALIFORNIA,
             Plaintiffs-Appellants,

               And

INTERFAITH COMMUNITIES UNITED
FOR JUSTICE AND PEACE,
                        Plaintiff,

                v.

CITY OF LOS ANGELES; JOSEPH
CRUZ; DAVID ROMO; COUNTY OF
LOS ANGELES; LOS ANGELES
COUNTY CORONER DEPARTMENT;
ANTHONY HERNANDEZ;
LAKSHMANAN
SATHYAVAGISWARAN,
             Defendants-Appellees,

               And
2        CHAUDHRY V. CITY OF LOS ANGELES

LOS ANGELES POLICE DEPARTMENT;
WILLIAM BRATTON,
                     Defendants.



RUKHSANA CHAUDHRY;                    No. 11-55906
MOHAMMAD AFZAL CHAUDHRY;
USMA CHAUDHRY; MOHAMMAD                  D.C. No.
UMAR CHAUDHRY; ESTATE OF              2:09-cv-01592-
MOHAMMAD USMAN CHAUDHRY;                 RGK-RZ
ISLAMIC SHURA COUNCIL OF
SOUTHERN CALIFORNIA,
              Plaintiffs-Appellees,

               And

INTERFAITH COMMUNITIES UNITED
FOR JUSTICE AND PEACE,
                        Plaintiff,

                v.

CITY OF LOS ANGELES,
              Defendant-Appellant,

               And

JOSEPH CRUZ; DAVID ROMO;
COUNTY OF LOS ANGELES; LOS
ANGELES COUNTY CORONER
DEPARTMENT; ANTHONY
HERNANDEZ; LAKSHMANAN
SATHYAVAGISWARAN; LOS ANGELES
         CHAUDHRY V. CITY OF LOS ANGELES               3

POLICE DEPARTMENT; WILLIAM
BRATTON,
                    Defendants.



RUKHSANA CHAUDHRY;                    No. 11-55907
MOHAMMAD AFZAL CHAUDHRY;
USMA CHAUDHRY; MOHAMMAD                  D.C. No.
UMAR CHAUDHRY; ESTATE OF              2:09-cv-01592-
MOHAMMAD USMAN CHAUDHRY;                 RGK-RZ
ISLAMIC SHURA COUNCIL OF
SOUTHERN CALIFORNIA,
              Plaintiffs-Appellees,     OPINION

               And

INTERFAITH COMMUNITIES UNITED
FOR JUSTICE AND PEACE,
                        Plaintiff,

                v.

JOSEPH CRUZ,
               Defendant-Appellant,

               And

CITY OF LOS ANGELES; DAVID
ROMO; COUNTY OF LOS ANGELES;
LOS ANGELES COUNTY CORONER
DEPARTMENT; ANTHONY
HERNANDEZ; LAKSHMANAN
SATHYAVAGISWARAN; LOS ANGELES
4        CHAUDHRY V. CITY OF LOS ANGELES

POLICE DEPARTMENT; WILLIAM
BRATTON,
                    Defendants.


      Appeal from the United States District Court
         for the Central District of California
      R. Gary Klausner, District Judge, Presiding

                 Argued and Submitted
         January 6, 2014—Pasadena, California

                  Filed May 19, 2014

    Before: William A. Fletcher, Milan D. Smith, Jr.,
          and Paul J. Watford, Circuit Judges.

             Opinion by Judge W. Fletcher
             CHAUDHRY V. CITY OF LOS ANGELES                          5

                           SUMMARY*


                            Civil Rights

    The panel reversed the district court’s decision striking a
damages award, reversed the district court’s Fed. R. Civ. P.
12(b)(6) dismissal of two claims, affirmed in part and
reversed in part the district court’s summary judgment, and
vacated an attorneys’ fee award in an action brought by three
organizational plaintiffs and the family and estate of
Mohammad Usman Chaudhry, who was shot and killed by a
Los Angeles police officer.

    In reversing the district court’s decision to strike the
estate’s $1 million damage award, the panel held that
California’s prohibition against pre-death pain and suffering
damages in survival actions limits recovery too severely to be
consistent with the deterrence policy underlying 42 U.S.C.
§ 1983. The panel therefore held that Cal. Civ. Proc. Code
§ 377.34, disallowing pre-death pain and suffering, does not
apply to § 1983 claims where the decedent’s death was
caused by a violation of federal law. The panel held that on
remand, the district court could consider, in the first instance,
whether the $1 million award was excessive.

   The panel reversed the district court’s Fed. R. Civ. P.
12(b)(6) dismissal of the estate’s claim under California Civil
Code § 52.1 against the City defendants, noting that a
successful claim for excessive force under the Fourth
Amendment provides the basis for a successful claim under

  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
6           CHAUDHRY V. CITY OF LOS ANGELES

§ 52.1. The panel also reversed the district court’s Rule
12(b)(6) dismissal of the parents’ substantive due process
claim on the grounds that parents have a liberty interest in the
companionship of their adult children and have a cause of
action under the Fourteenth Amendment when the police kill
an adult child without legal justification.

    The panel reversed the district court’s summary judgment
on the Chaudhrys’ negligence claim under California law
based on the coroner’s failure to provide timely notice of
Usman’s death. The panel held that the Chaudhrys
introduced enough evidence to create a jury issue on whether
the coroner’s attempts to locate Usman’s family were
reasonable.

   The panel affirmed the district court’s grant of summary
judgment to the defendants on the intentional infliction of
emotional distress and § 1983 substantive due process claims
brought by Usman’s siblings, but reversed as to their
negligence claim against the County defendants. Finally, the
panel vacated the district court’s attorneys’ fee award.


                         COUNSEL

Olu K. Orange (argued), Orange Law Offices, Los Angeles,
California; Donald W. Cook and Robert Mann, Mann &
Cook, Los Angeles, California; Paula Dee Pearlman,
Disability Rights Legal Center, Los Angeles, California;
Ameena Mirza Qazi, Council on American-Islamic Relations,
California, Anaheim, California, for Plaintiffs-Appellants.

Blithe Smith Bock (argued), Los Angeles City Attorney’s
Office, Los Angeles, California; Jules Solomon Zeman
           CHAUDHRY V. CITY OF LOS ANGELES                   7

(argued), Haight Brown & Bonesteel LLP, Los Angeles,
California; Alison McIlvaine Turner (argued) and Timothy T.
Coates, Greines, Martin, Stein & Richland LLP, Los Angeles,
California; Patricia E. Ellyatt, and Kenneth Maranga,
Maranga & Morgenstein, Woodland Hills, California, for
Defendants-Appellees.


                         OPINION

W. FLETCHER, Circuit Judge:

   Early in the morning of March 25, 2008, Mohammad
Usman Chaudhry (“Usman”) was shot and killed by Los
Angeles Police Officer Joseph Cruz. Los Angeles County
Department of the Coroner (“the Coroner”) took custody of
Usman’s body, but it did not notify his family of his death for
twenty-one days. This delay prevented Usman’s family from
burying him in accordance with their religion.

    These events gave rise to a suit involving many plaintiffs,
many claims, and many defendants. In this opinion, we
address some of the issues, affirming in part and reversing in
part. In a memorandum disposition filed concurrently with
this opinion, we affirm on the remainder of the issues.

                       I. Background

    Usman was a 21-year-old Muslim man. According to his
family, he was autistic and often wandered from home. On
March 25, 2008, Officer Cruz and his partner, Officer David
Romo, saw Usman sleeping in front of an apartment building
in Los Angeles. Suspecting that Usman might be a drug user,
they stopped their police cruiser and approached him. Cruz
8           CHAUDHRY V. CITY OF LOS ANGELES

asked Usman to show his identification. Usman complied.
Cruz gave the identification to Romo, who returned to the
cruiser to check for outstanding warrants. Cruz testified at
trial that, while Romo was at the cruiser, Usman lunged at
Cruz with a knife. Cruz drew his gun and fired four shots,
three of which struck Usman in the chest and abdomen.
When Romo returned from the cruiser, Cruz had a cut on his
hand. Usman died at the scene.

    The Coroner received Usman’s remains and began to
search for his next of kin. Usman’s identification listed his
address as the Celebration Theatre in West Hollywood,
California. On March 25, the day of the shooting, someone
at the Coroner ran a search in the records of the Department
of Motor Vehicles (“DMV”). The DMV printout contained
three addresses: the address of the Celebration Theatre, an
address in Los Angeles, and an address in Bellflower,
California. Brian Elias, an investigator for the Coroner,
visited the Celebration Theatre, but it was closed. Joyce
Kato, another investigator, then took over the search. On
March 27, Kato ran a “comprehensive” search on Accurint,
a LexisNexis service for searching public records. That
search disclosed several addresses connected with Usman’s
name. She made a note in the Coroner’s file for Usman that
the “only address consistently listed” was that of the
Celebration Theatre.

    The Bellflower address belonged to Usman’s parents,
Rukhsana and Mohammad Afzal Chaudhry (“the
Chaudhrys”). Kato “overlooked” that address and focused
her search on the Celebration Theatre. She called and sent an
email to the Theatre. On April 1, 2008, she sent a letter to the
Theatre and began pursuing what turned out to be a false lead.
On April 3, she requested information from the Los Angeles
            CHAUDHRY V. CITY OF LOS ANGELES                   9

Police Department (“LAPD”). She received a response on
April 11 that indicated that Usman had listed the Celebration
Theatre as his address. She received a response to her April
1 letter on April 15, but the response provided no useful
information. On April 15, she double-checked her paperwork
and noticed the Bellflower address in the DMV printout.
That same day, she ran that address in Accurint, identified the
Chaudhrys, contacted Usman’s mother by telephone, and
notified her of his death.

    In the twenty-one days between Usman’s death and the
notification of his family, his body decayed. His mother
testified that when she saw Usman’s body, “His skin was all
over. I couldn’t touch him or kiss him. . . . His ears was all
over, skin was all over, just like a bird face. . . . [H]is skin
was falling off just like a bird face . . . like a small shrink
face. . . . There was no eye in the socket.” She testified
further, “They cut his body without our permission. That is
the worst thing you do with our person. We never allow. If
we are there, we never allow to cut his body.” The delay in
notification and the decay of Usman’s body prevented the
Chaudhrys from burying their son in accordance with the
religious customs of Islam.

    Usman’s Estate (“Estate”), Usman’s siblings Usma and
Mohammad Umar Chaudhry (“Usma and Umar”), and the
Chaudhrys sued various City and County defendants, seeking
damages and declaratory and injunctive relief. Three
organizational plaintiffs—Interfaith Communities United for
Justice and Peace (“ICUJP”), the Islamic Shura Council of
Southern California (“Shura”), and the Los Angeles
Community Action Network (“LACAN”)—also sought
declaratory and injunctive relief. The City defendants were
the City of Los Angeles and the LAPD (collectively “City”),
10          CHAUDHRY V. CITY OF LOS ANGELES

chief of police William Bratton, and Officers Cruz and Romo.
The County defendants were the County of Los Angeles
(“County”), the Coroner, and Coroner officials Anthony
Hernandez and Lakshmanan Sathyavagiswaran.

    Plaintiffs brought claims against the City defendants
under (1) the Americans with Disabilities Act (“ADA”) and
the Rehabilitation Act of 1973; (2) 42 U.S.C. § 1983, for
unreasonable seizure and excessive force under the Fourth
Amendment; and (3) state law, for assault, battery, false
imprisonment, and wrongful death. Plaintiffs brought claims
against all the defendants under (1) § 1983, for violations of
substantive due process and equal protection under the
Fourteenth Amendment and of free exercise under the First
Amendment; (2) § 1983, for implementing unconstitutional
policies or customs, in violation of Monell v. Department of
Social Services, 436 U.S. 658 (1978); (3) § 1983, for failure
to train and for supervisory liability, in violation of City of
Canton v. Harris, 489 U.S. 378 (1989); (4) 42 U.S.C. §§ 1985
and 1986, for conspiracy to violate the First, Fourth, and
Fourteenth Amendments; (5) California law, for negligence,
intentional infliction of emotional distress (“IIED”), and
conversion and trespass to chattels; and (6) California law, for
violations of civil rights under the California Constitution and
California Civil Code §§ 51.5, 52(b), and 52.1.

    The district court rejected most claims before trial. The
court granted the City defendants’ motion to dismiss under
Rule 12(b)(6) as to plaintiffs’ § 1983 claims for violations of
equal protection, free exercise, and substantive due process;
plaintiffs’ § 1985 and § 1986 claims for conspiracy; and
plaintiffs’ state-law claims for IIED, negligence,
discrimination, and violation of California Civil Code § 52.1.
The court dismissed LACAN’s only claim, which alleged
            CHAUDHRY V. CITY OF LOS ANGELES                  11

unconstitutional discrimination against homeless and disabled
people, because LACAN did not plead facts plausibly
suggesting intentional discrimination. The court later granted
summary judgment to Officer Romo on all claims; to the
County defendants on all claims; to the City defendants on all
claims except the Estate’s and the Chaudhrys’ claims for
wrongful death and assault and battery; and to Officer Cruz
on plaintiffs’ claim for conversion. The court held that Shura
and ICUJP lacked organizational standing under Hunt v.
Washington State Apple Advertising Commission, 432 U.S.
333 (1977), because there was no showing that Usman was a
member of either organization. The court held further that
Usman’s siblings, Usma and Umar, lacked standing. It wrote,
“Plaintiffs have failed to present any evidence indicating that
Usma and Umar have a legally protected interest that falls
into the category of an injury in fact.”

    The only remaining claims were the Estate’s excessive
force claim against Cruz, the Estate’s assault and battery
claim against the City, and the Chaudhrys’ wrongful death
claim against Cruz and the City. Those claims went to trial.
At trial, the Estate and the Chaudhrys presented evidence
contradicting Cruz’s version of events. They presented
evidence that Romo did not hear Cruz yell “knife”; that
Usman’s DNA was not on the knife with which he allegedly
attacked Cruz; that the knife was a “boot knife,” a kind of
knife typically carried by police officers; and that the pattern
and trajectory of Cruz’s gunshots showed he shot Usman
while Usman was collapsing to the ground, rather than while
he was advancing toward Cruz. The jury found for the Estate
and the Chaudhrys. It found that Cruz used excessive force,
that the excessive force caused Usman’s death, and that Cruz
acted “reckless[ly], oppressive[ly], or malicious[ly].” The
jury awarded $700,000 to the Chaudhrys for their wrongful
12         CHAUDHRY V. CITY OF LOS ANGELES

death claim under state law, and $1,000,000, based on
Usman’s pain and suffering, to the Estate for its excessive
force claim under § 1983.

    The City and Cruz filed renewed motions for judgment as
a matter of law or for a new trial. The district court denied
the motion for a new trial and denied the motion for judgment
as a matter of law as to the $700,000 award. The district
court granted the motion for judgment as a matter of law as
to the $1,000,000 award. It held that California law prohibits
recovery for pain and suffering in survival actions, and that
this prohibition is incorporated into § 1983. See Cal. Civ.
Proc. Code § 377.34.

    The Estate and the Chaudhrys sought attorneys’ fees
under 42 U.S.C. § 1988(b) and California Civil Code
§ 52.1(h), requesting a total of $1,007,849.25. They also
requested a contingency-fee modifier under California law.
See Ketchum v. Moses, 17 P.3d 735, 744–46 (Cal. 2001). The
district court awarded fees of $73,125.

    Plaintiffs timely appealed most of the district court’s
orders granting the defendants’ motions to dismiss and for
summary judgment, its order vacating the Estate’s
$1,000,000 damages verdict, and its reduced attorneys’ fees
award. The City cross-appealed the attorneys’ fees award.
Cruz and the City initially appealed the Chaudhrys’ $700,000
verdict but later conceded that this part of the verdict should
stand.

                       II. Discussion

   Plaintiffs waived claims against some defendants by not
addressing them in their opening brief. See Kim v. Kang,
           CHAUDHRY V. CITY OF LOS ANGELES                  13

154 F.3d 996, 1000 (9th Cir. 1998). For the purposes of this
appeal, the remaining defendants are the City and Cruz
(collectively “the City defendants”), and the County and the
Coroner (collectively “the County defendants”). The
following claims have been preserved for appeal and are
addressed in this opinion: (1) the Estate’s claim for damages
for pre-death pain and suffering under § 1983; (2) the Estate’s
claim under California Civil Code § 52.1; (3) the Chaudhrys’
§ 1983 claim that Cruz violated their substantive due process
rights by killing Usman; (4) the Chaudhrys’ negligence claim
against the County defendants; (5) Usma and Umar’s § 1983
claim for substantive due process violations and their state-
law claims for IIED and negligence; and (6) plaintiffs’
request for attorneys’ fees. In a memorandum disposition
filed concurrently with this opinion, we address the remaining
claims that have been preserved for appeal.

  A. The Estate’s Pre-Death Pain and Suffering Damages
                      Under § 1983

    Under California’s survival statute, Cal. Civ. Proc. Code
§ 377.20, Usman’s § 1983 claim survived his death. See
Smith v. City of Fontana, 818 F.2d 1411, 1416 (9th Cir.
1987), overruled on other grounds by Hodgers-Durgin v. de
la Vina, 199 F.3d 1037 (9th Cir. 1999) (en banc). In survival
actions, however, California does not allow a decedent’s
estate to recover for the decedent’s pre-death pain and
suffering. Cal. Civ. Proc. Code § 377.34. Because federal
law is silent on the measure of damages in § 1983 actions,
California’s disallowance of pre-death pain and suffering
damages governs unless it is inconsistent with the policies of
§ 1983. See 42 U.S.C. § 1988(a); Robertson v. Wegmann,
436 U.S. 584, 589–90 (1978). The district court found that
§ 377.34 is not inconsistent with § 1983 and struck the jury’s
14         CHAUDHRY V. CITY OF LOS ANGELES

$1,000,000 verdict in favor of the Estate. We review that
decision de novo, see EEOC v. Wal-Mart Stores, Inc.,
156 F.3d 989, 992 (9th Cir. 1998), and reverse.

    One of Congress’s primary goals in enacting § 1983 was
to provide a remedy for killings unconstitutionally caused or
acquiesced in by state governments. See Monroe v. Pape,
365 U.S. 167, 172–76 (1961), overruled in part on other
grounds by Monell, 436 U.S. at 690; Berry v. City of
Muskogee, 900 F.2d 1489, 1501–02 (10th Cir. 1990). “The
policies underlying § 1983 include compensation of persons
injured by deprivation of federal rights and prevention of
abuses of power by those acting under color of state law.”
Robertson, 436 U.S. at 590–91. Whether a state-law
limitation on damages applies in § 1983 actions depends on
whether the limit is inconsistent with § 1983’s goals of
compensation and deterrence. Id. at 591–92; see Bell v. City
of Milwaukee, 746 F.2d 1205, 1239 (7th Cir. 1984), overruled
in part on other grounds by Russ v. Watts, 414 F.3d 783 (7th
Cir. 2005). Neither the Supreme Court nor this court has
addressed whether a state law denying pre-death pain and
suffering damages is inconsistent with § 1983 in cases where
an alleged violation of federal law caused the victim’s death.
The district courts in our circuit are divided. Compare, e.g.,
Venerable v. City of Sacramento, 185 F. Supp. 2d 1128,
1132–33 (E.D. Cal. 2002) (consistent), with Guyton v.
Phillips, 532 F. Supp. 1154, 1166–67 (N.D. Cal. 1981)
(inconsistent).

    We begin our analysis with Robertson, in which the
Supreme Court considered a Louisiana law that abated tort
claims when a plaintiff died and was not survived by a
spouse, child, parent, or sibling. 436 U.S. at 587. The
plaintiff in Robertson filed a § 1983 suit for malicious
            CHAUDHRY V. CITY OF LOS ANGELES                  15

prosecution but died before trial. He was not survived by any
close relatives. The tortious acts alleged in the suit had not
caused Robertson’s death. Id. at 586–87. The Fifth Circuit
refused to abate his claim, holding that the Louisiana law was
inconsistent with the policies of § 1983. Id. at 587–88. The
Supreme Court reversed. It held that Louisiana’s abatement
law was not inconsistent with § 1983 for two reasons. First,
the law did not undermine the compensatory goals of § 1983,
which the Court held did not require “compensation of one
who is merely suing as the executor of the deceased’s estate.”
436 U.S. at 592. Second, the law did not undermine
deterrence because, “at least in situations in which there is no
claim that the illegality caused the plaintiff’s death,” an
official would have no way of knowing in advance whether
or not any particular victim would die without close relatives
“before conclusion of the § 1983 suit.” Id. & n.10. The
Court also found it important that the Louisiana law would
apply in only a small number of cases. Id. at 591–92.

     The Court’s statement in Robertson that § 1983 does not
require compensation to the decedent’s estate was made in a
case where the alleged violation of federal law did not cause
the decedent’s death. It is unclear whether the Court intended
its statement to apply when the violation did cause the death.
We need not decide that question here. Cf. Bell, 746 F.2d at
1240 n.42 (declining to address whether § 1983 requires
compensation for loss of life “where the victim by virtue of
death cannot be made whole”). What is clear is that, with
respect to deterrence, the distinction between those violations
of federal law that cause death and those that do not is
crucial. The Court in Robertson repeatedly distinguished
Louisiana’s abatement law from cases “in which deprivation
of federal rights caused death.” Robertson, 436 U.S. at 594;
see also id. at 592 & n.10.
16          CHAUDHRY V. CITY OF LOS ANGELES

    The practical effect of § 377.34 is to reduce, and often to
eliminate, compensatory damage awards for the survivors of
people killed by violations of federal law. Section 377.34
limits damages in survival actions to the victim’s pre-death
economic losses. See People v. Runyan, 279 P.3d 1143, 1151
(Cal. 2012). In cases where the victim dies quickly, there
often will be no damage remedy at all under § 377.34. Even
in cases of slow death where pre-death economic damages
might be available, § 377.34’s limitation will often be
tantamount to a prohibition, for the victims of excessive
police force are often low-paid or unemployed. The same is
likely to be true for prisoners whose death is caused by the
deliberate indifference of jail or prison officials in violation
of the Eighth Amendment. See, e.g., Bureau of Justice
Statistics, U.S. Dep’t of Justice, Profile of Jail Inmates, 2002,
at 9 (2004), available at http://www.bjs.gov/content/pub/
pdf/pji02.pdf (reporting that, as of 2002, 83.5 percent of
prison inmates had pre-arrest monthly incomes of less than
$2,000). Therefore, a prohibition against pre-death pain and
suffering awards for a decedent’s estate has the perverse
effect of making it more economically advantageous for a
defendant to kill rather than injure his victim.

    Three of our sister circuits have addressed state laws
comparable to § 377.34. All three held that those state laws
were inconsistent with § 1983 when the violation of federal
law caused the victim’s death. In Berry v. City of Muskogee,
the decedent, an inmate at Muskogee City-Federal Jail, was
killed by fellow prisoners. 900 F.2d at 1492. His widow
brought a § 1983 suit against the city for violation of the
Eighth Amendment, alleging that jail officials’ deliberate
indifference to the decedent’s safety had led to his death. Id.
The Tenth Circuit rejected an Oklahoma law limiting
damages in survival actions to property loss and “loss of
            CHAUDHRY V. CITY OF LOS ANGELES                  17

decedent’s earnings between the time of injury and death.”
Id. at 1504. The court wrote, “The [state limitation laws] are
not suitable to carry out the full effects intended for § 1983
cases ending in death of the victim.” Id. at 1506. In Bell v.
City of Milwaukee, a Milwaukee police officer shot and killed
the decedent, planted a knife on his body, and then lied about
the circumstances of the killing. 746 F.2d at 1215–18. The
decedent’s siblings and estate brought suit under § 1983. Id.
at 1224. The Seventh Circuit rejected Wisconsin laws
precluding recovery of damages for loss of life and punitive
damages in survival actions. Id. at 1239–41. The court
wrote, “[I]f Section 1983 did not allow recovery for loss of
life notwithstanding inhospitable state law, deterrence would
be further subverted since it would be more advantageous to
the unlawful actor to kill rather than injure.” Id. at 1239.
Further, “[t]o disallow punitive damages,” the court said,
“would seriously hamper the deterrence effect of Section
1983.” Id. at 1241. Finally, in McFadden v. Sanchez,
710 F.2d 907 (2d Cir. 1983), the decedent was killed by
police officers during the course of an arrest, and a jury
awarded punitive damages. Id. at 908–10. The Second
Circuit rejected a New York law barring punitive damages in
survival actions. The court wrote, “[W]e have no doubt that
limitations in a state survival statute have no application to a
section 1983 suit brought to redress a denial of rights that
caused the decedent’s death.” Id. at 911.

    We agree with the reasoning in these cases. Consistent
with Berry, Bell, and McFadden, we hold that California’s
prohibition against pre-death pain and suffering damages
limits recovery too severely to be consistent with § 1983’s
deterrence policy. Section 377.34 therefore does not apply to
§ 1983 claims where the decedent’s death was caused by the
violation of federal law.
18          CHAUDHRY V. CITY OF LOS ANGELES

     The City defendants argue that even if pain and suffering
damages are available under § 1983, the jury’s award of
$1,000,000 was excessive in light of the evidence adduced at
trial. Because the district court held that pain and suffering
damages were categorically unavailable, it did not reach the
argument that the $1,000,000 award was excessive. The
district court is in the best position to assess the
reasonableness of the award. We therefore remand to the
district court to consider in the first instance a motion for
remittitur.

     B. The Estate’s California Civil Code § 52.1 Claim

    The district court dismissed under Rule 12(b)(6) the
Estate’s claim against the City defendants under California
Civil Code § 52.1, which provides a cause of action for
violations of a plaintiff’s state or federal civil rights
committed by “threats, intimidation, or coercion.” Cal. Civ.
Code § 52.1. The district court held that § 52.1 requires
evidence of discriminatory intent. After trial, the Estate
moved to amend the judgment to reinstate its § 52.1 claim in
light of the jury’s verdict on its § 1983 excessive force claim.
The district court denied the motion. We review de novo.
See Lacey v. Maricopa Cnty., 693 F.3d 896, 911 (9th Cir.
2012) (en banc).

    The district court erred in dismissing the Estate’s § 52.1
claim and in denying its post-trial motion to amend the
judgment. The California Supreme Court has held that § 52.1
does not require proof of discriminatory intent. Venegas v.
Cnty. of L.A., 87 P.3d 1, 13–14 (Cal. 2004). The Estate won
its excessive force claim under § 1983 at trial. The City
defendants concede in their brief to us that a successful claim
for excessive force under the Fourth Amendment provides the
           CHAUDHRY V. CITY OF LOS ANGELES                  19

basis for a successful claim under § 52.1. See Cameron v.
Craig, 713 F.3d 1012, 1022 (9th Cir. 2013) (“[T]he elements
of the excessive force claim under § 52.1 are the same as
under § 1983.”); Bender v. Cnty. of L.A., 159 Cal. Rptr. 3d
204, 212–15 (Cal. Ct. App. 2013).

     The City defendants nonetheless argue that the district
court acted properly. They contend that the Estate’s § 52.1
claim is entirely duplicative of its § 1983 claim. We disagree.
If the Estate had prevailed on its § 52.1 claim, it could have
received a multiplier of its attorneys’ fees to account for the
risk of contingent representation. See infra at 31–32;
Ketchum, 17 P.3d at 744–46. Such a multiplier is not
available under § 1983. See City of Burlington v. Dague, 505
U.S. 557, 562–66 (1992). We therefore reverse the district
court’s dismissal of the Estate’s § 52.1 claim and remand
with instructions to amend the judgment to reflect the Estate’s
success on that claim.

    C. The Chaudhrys’ Substantive Due Process Claim
                     Against Cruz

    The Chaudhrys brought a § 1983 claim against Cruz for
violating their Fourteenth Amendment right to substantive
due process. They alleged that Cruz’s killing of Usman
infringed their liberty interest in the companionship of their
child. The district court dismissed that claim under Rule
12(b)(6), holding that the Chaudhrys had no legal interest in
Usman’s companionship once he reached the age of majority.
Reviewing de novo, see Lacey, 693 F.3d at 911, we reverse.
Our decisions recognize that parents have a liberty interest in
the companionship of their adult children and have a cause of
action under the Fourteenth Amendment when the police kill
an adult child without legal justification. See Porter v.
20         CHAUDHRY V. CITY OF LOS ANGELES

Osborn, 546 F.3d 1131, 1136 (9th Cir. 2008); Curnow ex rel.
Curnow v. Ridgecrest Police, 952 F.2d 321, 325 (9th Cir.
1991).

    On appeal, Cruz does not dispute that the Chaudhrys
properly stated a substantive due process claim. However, he
argues that we should affirm the district court because, he
contends, the Chaudhrys’ substantive due process claim is
entirely duplicative of the state-law wrongful death claim on
which they prevailed at trial. We disagree. Prevailing on
their substantive due process claim under § 1983 would
entitle the Chaudhrys to attorneys’ fees, see 42 U.S.C.
§ 1988(b), while prevailing on their state-law wrongful death
claim does not.

    To succeed on their substantive due process claim against
Cruz, the Chaudhrys must prove he shot Usman with the
purpose “to cause harm unrelated to the legitimate object of
arrest.” Porter, 546 F.3d at 1140 (internal quotation marks
omitted). After trial, the jury found that Cruz’s conduct was
“reckless, oppressive, or malicious.” The verdict thus
establishes that Cruz unreasonably killed Usman, but not that
he acted with the purpose of harming him. On remand, the
district court should reinstate the Chaudhrys’ substantive due
process claim against Cruz and conduct appropriate
proceedings for its resolution.

D. The Chaudhrys’ Negligence Claim Against the County
                    Defendants

    The Chaudhrys sued the County defendants for
negligence based on the Coroner’s failure to provide timely
notice of Usman’s death. The district court granted summary
judgment to the County defendants, finding as a matter of law
            CHAUDHRY V. CITY OF LOS ANGELES                   21

that the Coroner was not negligent. We review de novo a
grant of summary judgment. Heinemann v. Satterberg,
731 F.3d 914, 916 (9th Cir. 2013). We reverse.

    California Government Code § 815.6 specifies when a
public entity is subject to tort liability. There is a rebuttable
presumption of negligence under § 815.6 if the public entity
violates a statute and “(1) the statute which was violated
imposes a mandatory duty, (2) the statute was intended to
protect against the type of harm suffered, and (3) breach of
the statute’s mandatory duty was a proximate cause of the
injury suffered.” Braman v. State, 33 Cal. Rptr. 2d 608, 610
(Cal. Ct. App. 1994). The Chaudhrys contend that the
Coroner had a mandatory duty under California Government
Code § 27471(a) to “make a reasonable attempt to locate the
family” of a decedent.

    In Davila v. County of Los Angeles, 57 Cal. Rptr. 2d 651
(Cal. Ct. App. 1996), the California Court of Appeal held that
§ 27471(a) “[q]uite clearly” imposes on coroners “a
mandatory duty to make a reasonable attempt to locate [a]
decedent’s family,” and that one of the purposes of
§ 27471(a) is to allow family members control over the
disposition of the decedent’s remains. Id. at 653, 655. Under
Davila, the Coroner had a mandatory duty to make a
reasonable attempt to locate and inform Usman’s family of
his death.

    The County defendants argue that Davila was impliedly
overruled by the California Supreme Court’s recent decision
in Guzman v. County of Monterey, 209 P.3d 89, 95 (Cal.
2009). We disagree. The Court in Guzman did not mention
Davila, and Davila is easily distinguishable. The statute at
issue in Guzman imposed on the “operator of [a] water
22         CHAUDHRY V. CITY OF LOS ANGELES

system” a “duty to notify consumers of any water
contamination.” Guzman, 209 P.3d at 95, 98. The statute did
not impose an express duty on any other party, but the
plaintiffs in Guzman argued it imposed an “implied
mandatory duty” on the county in which a water system is
located. Id. at 98–99 (emphasis omitted). The Court rejected
that argument, holding that there was no such implied duty.
By contrast, § 27471(a), the statute at issue here and in
Davila, expressly imposes a duty on the coroner: “‘Whenever
the coroner takes custody of a dead body pursuant to law, he
or she shall make a reasonable attempt to locate the family.’”
Davila, 57 Cal. Rptr. 2d at 653 (emphasis in original)
(quoting Cal. Gov’t Code § 27471(a)).

    The County defendants also argue that Davila is
inconsistent with the rule cited in Guzman that there is no
mandatory duty when the duty “itself involves the exercise of
discretion.” Guzman, 209 P.3d at 95 (citation omitted). The
County defendants point to two cases. In Ellerbee v. County
of Los Angeles, 114 Cal. Rptr. 3d 756 (Cal. Ct. App. 2010),
the statute required a sheriff to file a writ of execution “in
accordance with [the judgment creditor’s] written
instructions.” The creditor’s instructions, in turn, requested
the sheriff to act “promptly” and “as soon as possible.” Id. at
762 (internal quotation marks omitted). Those instructions
did not impose any mandatory duty on the sheriff, who
“retain[ed] complete discretion to determine how and when
it is feasible to allocate departmental resources to effect
service.” Id. In Department of Corps. v. Superior Court,
63 Cal. Rptr. 3d 624 (Cal. Ct. App. 2007), the statute
provided that the Commissioner of Corporations “may” act
under certain circumstances, but it did not “require any action
at all.” Id. at 634 (emphasis omitted). As in Ellerbee, the
           CHAUDHRY V. CITY OF LOS ANGELES                23

statute in Department of Corps. “grant[ed] the Commissioner
‘pervasively discretionary’ authority.” Id. at 633.

    The duty in § 27471(a) does not allow the sort of
discretion allowed in Ellerbee and Department of Corps.
Contrary to the County defendants’ argument that § 27471(a)
provides no way “to objectively measure the government’s
action,” reasonableness is a quintessentially objective
measure. See, e.g., People v. Williams, 29 P.3d 197, 207
(Cal. 2001); Potter v. Firestone Tire & Rubber Co., 863 P.2d
795, 810 (Cal. 1993); Restatement (Second) of Torts § 283
cmt. c (1965). We conclude that Davila is an accurate
statement of California law and hold that the Coroner owed
a mandatory duty to the Chaudhrys under § 27471(a). See
Davila, 57 Cal. Rptr. 2d at 653.

   Because the Coroner owed the Chaudhrys a duty under
§ 27471(a), summary judgment for the County defendants
was appropriate only if, “after viewing the evidence and
drawing every inference in the light most favorable to the
[Chaudhrys], . . . no reasonable jury could find” that the
Coroner did not make the required reasonable effort to locate
Usman’s family. Frybarger v. Int’l Bus. Machs. Corp.,
812 F.2d 525, 528 (9th Cir. 1987). We hold that the
Chaudhrys introduced enough evidence to create a jury issue
on whether the Coroner’s attempts to locate Usman’s family
were reasonable.

   In response to Plaintiffs’ Rule 30(b)(6) notice to depose
the Coroner Department, see Mattel, Inc. v. Walking
Mountain Prods., 353 F.3d 792, 797 n.4 (9th Cir. 2003), the
Coroner produced Lieutenant Supervising Investigator David
Smith as the “person most knowledgeable” of its policies.
Smith testified that the DMV report containing the
24          CHAUDHRY V. CITY OF LOS ANGELES

Chaudhrys’ address was in the Coroner’s files. He also
testified that when the Coroner runs a DMV report, it does so
within three days of the decedent’s arrival. The record in this
case includes a printout of a DMV report from the Coroner’s
files dated March 25, 2008, the date of Usman’s death.
Investigator Kato’s notes and declaration indicate that she ran
a “comprehensive Accurint report” on March 27. Her notes
written on March 27 describe the Celebration Theatre as the
“only address consistently listed” in the report, but not as the
only address listed. Kato’s written notes for April 15 state, “I
reviewed the decedent’s paperwork, and I noticed an address
in Bellflower on his DMV.” The Bellflower address was the
Chaudhrys’. Smith testified that when Kato reviewed
Usman’s paperwork on April 15, she apparently was “looking
for something that she may have overlooked during her initial
search.” He agreed that when Kato found the Chaudhrys’
address in the DMV report, “she found something she
overlooked.”

     Smith also testified that when the Coroner Department
knows of multiple addresses, it “in all likelihood” sends a
letter to any recent but non-current residential address or runs
that address through Accurint. Smith testified that running an
Accurint report takes “five or ten seconds.” The DMV report
listed the Celebration Theatre as Usman’s most recent
address, effective June 15, 2007. It listed the Chaudhrys’
address and a third address as effective January 24, 2007.
When Kato noticed the Chaudhrys’ address on April 15, she
ran an Accurint report and discovered the Chaudhrys’
identities. That same day, she informed them of Usman’s
death.

    Based on this evidence, a reasonable jury could find that
the Coroner had the Chaudhrys’ address in its files on the day
           CHAUDHRY V. CITY OF LOS ANGELES                 25

of Usman’s death or, at the latest, two days later on March
27. The Chaudhrys’ address, while not listed as current, was
recent. Had Kato not “overlooked” the Chaudhrys’ address
in late March, she would have sent a letter or run the address
through Accurint, discovered the Chaudhrys’ identities, and
then informed them of Usman’s death. The only reason the
Chaudhrys were not informed in late March was that Kato
focused on only one of the addresses listed on the DMV
report and did not double-check her paperwork until twenty-
one days later. Under those circumstances, a jury could
reasonably find that the Coroner did not make a reasonable
effort to locate Usman’s family. See Dennis v. BEH-1, LLC,
520 F.3d 1066, 1070 (9th Cir. 2008) (credit reporting agency
negligent for “overlook[ing]” a court document “or fail[ing]
to understand its legal significance”); In re Harbin, 486 F.3d
510, 523 (9th Cir. 2007) (lender bank “indisputably negligent
in overlooking [a] title report showing [debtor’s] status in
bankruptcy proceedings”); Am. Sur. Co. of N.Y. v. Heise,
289 P.2d 103, 106–08 (Cal. Ct. App. 1955) (insurance agent
negligent for “overlooking” information in a car-purchase
contract).

               E. Usma and Umar’s Claims

    Usma and Umar sued all defendants for the failure to
timely notify them of Usman’s death. They brought claims
for negligence and IIED under state law and for violations of
substantive due process under § 1983. The district court
granted summary judgment to the defendants, holding that
Usma and Umar lacked standing because they did not have a
legal interest in the disposition of Usman’s remains and
therefore had not suffered an “injury in fact.” We review de
novo. See Heinemann, 731 F.3d at 916. We agree in part and
disagree in part.
26          CHAUDHRY V. CITY OF LOS ANGELES

    The district court did not refer to Article III of the
Constitution, but its conclusion that Usma and Umar had not
suffered an “injury in fact” necessarily means they lacked
standing under Article III. We disagree with the district court
that Usma and Umar lacked Article III standing. The three
requirements for Article III standing are injury in fact,
causation, and redressability. See Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560–61 (1992). Usma and Umar
satisfy all three requirements. They introduced evidence that
they suffered emotional harm (injury in fact) caused by the
defendants’ failure to timely notify them of Usman’s death
(causation). A damage judgment in their favor would
compensate them for that harm (redressability). We
recognize, of course, that damages are a poor substitute for
timely notice of Usman’s death. Damages are often a poor
substitute for proper performance of a legal duty, but that
does not mean damages do not provide redress within the
meaning of Article III.

    In holding that Usma and Umar did not suffer an injury in
fact, the district court confused Article III standing with the
merits of Usma and Umar’s claims. If the defendants did not
owe Usma and Umar any duty, their claims fail on the merits.
But Article III “standing in no way depends on the merits of
the plaintiff’s contention that particular conduct is illegal.”
Warth v. Seldin, 422 U.S. 490, 500 (1975); see also Lexmark
Int’l, Inc. v. Static Control Components, Inc., 134 S. Ct. 1377,
1387 n.4 (2014) (noting that, unlike standing, “the absence of
a valid . . . cause of action does not implicate subject-matter
jurisdiction” (internal quotation marks omitted)). We
therefore turn to Usma and Umar’s claims on the merits. See
Gordon v. Virtumundo, Inc., 575 F.3d 1040, 1047 (9th Cir.
2009) (“We . . . may affirm on any basis supported by the
record.”).
           CHAUDHRY V. CITY OF LOS ANGELES                  27

    We affirm summary judgment for the defendants on the
merits of Usma and Umar’s IIED and substantive due process
claims. Usma and Umar’s IIED claim fails because there is
no evidence showing that, in failing to provide timely notice
of Usman’s death, any defendant acted “with the intention of
causing, or reckless disregard of the probability of causing,
emotional distress.” Christensen v. Superior Court, 820 P.2d
181, 202 (Cal. 1991). Usma and Umar’s substantive due
process claim fails because they had no property interest in
Usman’s remains. As long as a decedent’s parents are alive,
California law does not grant the decedent’s siblings any right
to possess the decedent’s body. Cal. Health & Safety Code
§ 7100(a).

    Usma and Umar’s negligence claim against the non-
County defendants also fails, for these defendants owed no
duty to notify family members in a timely fashion. However,
as we discussed above, the Coroner had a duty under state
law “to make a reasonable attempt to locate the family.” Cal.
Gov’t Code § 27471(a). Section 27471(a) is not expressly
limited to any particular family members, and the full scope
of the Coroner’s duty appears to be an open question. It may
be that the scope of § 27471(a) is limited by the order of
priority contained in Health & Safety Code § 7100, even
though such a limitation is not specified in § 27471(a). Cf.
Davila, 57 Cal. Rptr. 2d at 655 (defining the interests
protected by § 27471 in part by reference to § 7100). If
§ 7100 limits the family members to whom a duty is owed,
the Coroner may have had no duty to provide timely notice to
Usma and Umar. The district court did not address the scope
of the Coroner’s duty, and the parties have not briefed that
question to us. The district court may address the question on
remand.
28         CHAUDHRY V. CITY OF LOS ANGELES

                     F. Attorneys’ Fees

    After trial, the Estate and the Chaudhrys requested an
award of attorneys’ fees of $1,007,849.25. The district court
awarded attorneys’ fees of $73,125. We review de novo
decisions determining the legal right to attorneys’ fees; we
review the calculation of fees for abuse of discretion.
Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir.
2008). For the reasons that follow, we vacate the district
court’s attorneys’ fees award.

                1. Fees Under Federal Law

    A party who prevails on a claim under § 1983 is entitled
to reasonable attorneys’ fees unless special circumstances
would render such an award unjust. 42 U.S.C. § 1988(b);
Hensley v. Eckerhart, 461 U.S. 424, 429 (1983). The district
court has discretion in determining what fees are
“reasonable.” Hensley, 461 U.S. at 433, 437. However, the
court must “provide a concise but clear explanation of its
reasons for the fee award.” Id. at 437. When determining a
reasonable fee award, the court must start by calculating the
lodestar amount, which is the “number of hours reasonably
expended on the litigation multiplied by a reasonable hourly
rate.” Id. at 433. The court may then adjust the lodestar
amount based on several factors, including the degree of
success achieved by the prevailing party. Id. at 434.

       a. The Lodestar Calculation: Reasonable Rate

    Fee applicants have the burden of producing evidence that
their requested fees are “in line with those prevailing in the
community for similar services by lawyers of reasonably
comparable skill, experience and reputation.” Camacho v.
            CHAUDHRY V. CITY OF LOS ANGELES                   29

Bridgeport Fin., Inc., 523 F.3d 973, 980 (9th Cir. 2008)
(internal quotation marks omitted).            “[T]he relevant
community is the forum in which the district court sits.” Id.
at 979. “Affidavits of the plaintiffs’ attorney[s] and other
attorneys regarding prevailing fees in the community . . . are
satisfactory evidence of the prevailing market rate.” United
Steelworkers of Am. v. Phelps Dodge Corp., 896 F.2d 403,
407 (9th Cir. 1990). Once a fee applicant presents such
evidence, the opposing party “has a burden of rebuttal that
requires submission of evidence . . . challenging the accuracy
and reasonableness of the . . . facts asserted by the prevailing
party in its submitted affidavits.” Camacho, 523 F.3d at 980
(internal quotation marks omitted).

    The Estate and the Chaudhrys carried their initial burden
by submitting expert affidavits attesting that their requested
fees were within the prevailing market rates for Los Angeles.
The affidavits described plaintiffs’ counsel’s experience and
skill, provided concrete numbers for billing rates at numerous
Los Angeles law firms, and compared those rates to
plaintiffs’ counsel’s rates. The Estate and the Chaudhrys
requested “hourly rates ranging from $275 to $710 for 12
attorneys and from $165 to $235 for at least 10 law clerks and
paralegals.”

    The district court concluded that the expert affidavits
“fail[ed] to prove” that plaintiffs’ counsel were entitled to the
market rates. The district court imposed a “blended rate of
$325 per hour” for all attorneys and non-attorneys. The court
did not explain its choice to impose a “blended rate” rather
than different rates for the different attorneys and non-
attorneys, as the Estate and the Chaudhrys requested. In
Camacho, we reversed a fee order that did not “distinguish
between [the plaintiff’s] three attorneys, though they each
30         CHAUDHRY V. CITY OF LOS ANGELES

sought different hourly rates.” 523 F.3d at 980; see also
Carter v. Caleb Brett LLC, 741 F.3d 1071, 1074 (9th Cir.),
amended, 2014 WL 905767 (9th Cir. 2014). Nor did the
district court explain why, if a blended rate was appropriate,
$325 was the proper hourly charge. It did not explain why
that rate “was in line with those prevailing in the community
for similar services by lawyers of reasonably comparable
skill, experience and reputation.” Camacho, 523 F.3d at 980
(internal quotation marks omitted).

      b. The Lodestar Calculation: Reasonable Hours

    The Estate and the Chaudhrys requested fees based on
2,543.85 hours of work. This was already a 10 percent
reduction of the hours they contend they spent on this case.
The City defendants sought an approximately 20 percent
reduction of the requested hours (a 496.75-hour reduction).
The district court went further, reducing the requested hours
by 88 percent (a 2,243.85-hour reduction) and awarding fees
for 300 hours of work.

    “By and large, the [district] court should defer to the
winning lawyer’s professional judgment as to how much time
he was required to spend on the case.” Moreno, 534 F.3d at
1112. A district court can reduce a lawyer’s request for
duplicative or unnecessary work, and it can impose up to a 10
percent reduction without explanation. See id. However,
“where the disparity is larger, a more specific articulation of
the court’s reasoning in expected.” Id. at 1111. In Moreno,
for example, we reversed a district court’s 25 percent
reduction for lacking specific explanation. Id. at 1112; see
also Carter, 741 F.3d at 1074 (reversing a nearly 50 percent
cut for lack of explanation).
            CHAUDHRY V. CITY OF LOS ANGELES                   31

     The court explained generally that the Estate and the
Chaudhrys’ fees request included “multiple duplicative
efforts, excessive overstaffing, and unnecessary hours.” It
stated that “multiple attorneys and legal assistants attended
and participated in certain conferences, depositions, court
hearings, and trial, doing much of the same work. Many of
the law clerks billed for duplicative note-taking or for training
at trial or depositions.” We held in Moreno that duplicative
work is not inherently inappropriate, 534 F.3d at 1112, and a
reduction of 88 percent requires a more specific explanation
than that provided by the district court. As in Moreno, the
court “gave no specific explanation as to which fees it
thought were duplicative, or why.” Id.

                 c. The Lodestar Reduction

    After calculating the lodestar, the district court reduced
the fee award by another 25 percent because of the Estate and
the Chaudhrys’ limited success on their claims. Because we
hold that the district court erred in rejecting some of those
claims, see supra at 19–20, that decision requires
reconsideration.

                  2. Fees Under State Law

    Plaintiffs who prevail on a claim under California Civil
Code § 52.1 are entitled to attorneys’ fees. Cal. Civ. Code
§ 52.1(h). Unlike federal law, California law allows for a
multiplier of the lodestar to compensate for the risk of
contingent representation. Ketchum, 17 P.3d at 744–46. We
have held that when a plaintiff succeeds on both federal and
state claims that support a fee award, the state-law multiplier
is available. Mangold v. Cal. Pub. Utils. Comm’n, 67 F.3d
1470, 1478–79 (9th Cir. 1995).
32          CHAUDHRY V. CITY OF LOS ANGELES

     The Estate requested a multiplier of the lodestar based on
its claim under § 52.1. The district court rejected that request
because it had earlier dismissed the Estate’s § 52.1 claim. As
we held above, that dismissal was incorrect. See supra at
19–20. The Estate is therefore eligible for a fees multiplier.
The choice whether to award a multiplier, however, is within
the district court’s discretion. Ketchum, 17 P.3d at 746. On
remand, the district court should consider whether the Estate
should receive a fees multiplier and, if so, how large it should
be.

             3. City Defendants’ Cross-Appeal

    The City defendants cross-appeal the attorneys’ fees
award on two grounds. First, they argue the Chaudhrys were
not entitled to any attorneys’ fees because they prevailed on
a state-law claim rather than a § 1983 claim. See Mateyko v.
Felix, 924 F.2d 824, 828–29 (9th Cir. 1991). Second, they
argue the Estate was entitled only to minimal fees because the
district court struck all of its damages. Because we hold the
district court should not have dismissed the Chaudhrys’
§ 1983 substantive due process claim against Cruz or struck
the Estate’s damages, see supra at 18, 20, we deny the City
defendants’ cross-appeal.

                         Conclusion

    We reverse the district court’s decision to strike the
Estate’s $1 million damages award under § 1983. On
remand, the district court may consider a motion for
remittitur. We reverse the district court’s dismissal of the
Estate’s claim under California Civil Code § 52.1 against the
City defendants and the Chaudhrys’ substantive due process
claim against Officer Cruz under § 1983. We reverse the
           CHAUDHRY V. CITY OF LOS ANGELES                 33

district court’s grant of summary judgment to the County
defendants on the Chaudhrys’ negligence claim under
California law. We affirm the district court’s grant of
summary judgment to the defendants on Usma and Umar’s
IIED and § 1983 substantive due process claims, but we
reverse as to their negligence claim against the County
defendants. Finally, we vacate the district court’s attorneys’
fees award. In a separate memorandum disposition filed
concurrently with this opinion, we affirm all of the district
court’s other rulings from which the plaintiffs appealed.

   We remand for further proceedings consistent with this
opinion. Each side shall bear its own costs on appeal.

  AFFIRMED in part, REVERSED in part, and
REMANDED.